McMULLEN, NEIL C., Associate Judge.
The appellant, plaintiff below, Grace Bradford, sued appellee, defendant below, First Baptist Church of Altamonte Springs, a Florida corporation on a note in identical form of that involved in the appeal of Leslie T. Bryan v. First Baptist Church of Alta*142monte Springs, 158 So.2d 140, a Florida corporation, decided this day.
The appeal in this case was consolidated with that for argument in view of the mutuality of issues, applicable law and counsel. The only difference in the facts as disclosed by the record is that a payment of $1500.00 was made on the principal amount of the note due and no interest payments.
On authority of Leslie T. Bryan v. First Baptist Church of Altamonte Springs, 158 So.2d 140, a Florida corporation, the lower court is reversed with directions to figure interest on the principal balance due since delivery on August 1, 1958 which has accrued and is unpaid.
ALLEN, Acting C. J., and SHANNON, J., concur.